Citation Nr: 1046595	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 60 percent, on and 
after February 1, 2007, for lumbar spine degenerative disc 
disease, with retrolisthesis and herniated nucleus pulposus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from July 2002 to August 2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington, on 
behalf of the Regional Office in Detroit, Michigan (RO).

In September 2008, the Board remanded the Veteran's claim of 
entitlement to an evaluation in excess of 40 percent on and after 
February 1, 2007, for lumbar spine degenerative disc disease, 
with retrolisthesis and herniated nucleus pulposus.  In May 2009, 
the rating assigned to the Veteran's lumbar spine degenerative 
disc disease, with retrolisthesis and herniated nucleus pulposus, 
was increased to 60 percent on and after February 1, 2007.  
Although the RO was instructed to remit this claim to the Board 
for further appellate review, the Veteran withdrew the claim in 
February 2010.


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an evaluation in excess of 60 percent, on and 
after February 1, 2007, for lumbar spine degenerative disc 
disease, with retrolisthesis and herniated nucleus pulposus.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation in excess 
of 60 percent on and after February 1, 2007, for lumbar spine 
degenerative disc disease, with retrolisthesis and herniated 
nucleus pulposus, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the veteran personally 
without the express written consent of the veteran.  38 C.F.R. § 
20.204(c).

In February 2010, prior to the promulgation of a decision by the 
Board, the Veteran submitted a statement wherein he requested to 
withdraw his appeal as to the issue of entitlement to an 
evaluation in excess of 60 percent on and after February 1, 2007, 
for lumbar spine degenerative disc disease, with retrolisthesis 
and herniated nucleus pulposus.  Consequently, no allegation of 
error of fact or law remains before the Board for consideration 
with regard this issue.  As such, the Board finds that the 
Veteran has withdrawn this claim.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issue of 
entitlement to an evaluation in excess of 60 percent on and after 
February 1, 2007, for lumbar spine degenerative disc disease, 
with retrolisthesis and herniated nucleus pulposus, and the issue 
is, thus, dismissed.


ORDER

An evaluation in excess of 60 percent, on and after February 1, 
2007, for lumbar spine degenerative disc disease, with 
retrolisthesis and herniated nucleus pulposus, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


